White, J.
The grand jury of Lavaca County indicted one M. T. Dunham, one Joe Pace, and this appellant, Walker Jones, jointly for the theft of one beef steer, the *499property of James Perry and William Garrett. Dunham and Pace were tried in Lavaca County, and acquitted. This appellant applied for and obtained a change of venue of his case to the county of Colorado, where he was tried and convicted ; his punishment being assessed at two years in the state penitentiary.
There is not a single legal question raised in the motion f >u a new trial, motion in arrest of judgment, and assignment of errors that has not been settled by decisions of the Supreme Court and of this court. The charge of the court presented the law applicable to the case, and there was no evidence which required a charge upon the law with reference to removing stock from its accustomed range. Pasc. Dig., art 2410 b. The animal, when killed, was in its accustomed range, and an animal in its accustomed range is in the possession of its owner.
Nor is the state required to prove a recorded brand when the animal alleged to have been stolen is identified and proven by the flesh marks. We find in the testimony set out in the record sufficient evidence to sustain the verdict and judgment, and, believing that no error has been committed calculated to injure the rights of the defendant, the judgment of the lower court is in all things affirmed.

Affirmed